DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to incorporate a feature that the hole area is in an inactive area within an active area, and that the 3D model in Cernigliaro is projected to a boundary area that is generated due to an occlusion area. Applicant states that the boundary area is not an inactive hole area. Applicant further states that Onno does not cure the deficiencies of Cernigliaro. While examiner does not necessarily agree that Cernigliaro does not teach the discussed limitation, this argument is moot, since Onno teaches the amended limitations and the Cernigliaro reference is no longer cited in the rejection to the claim. Specifically, Onno discusses projection subparts that do not exactly line up within an area where the spherical-model 360 degree image is projected, creating a hole between the subparts (p. 2, section 0041-p. 3, section 0047). The area is then corrected using pixels from adjacent subpart areas. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onno (U.S. Patent 2020/0137418).

As to claims 1 and 11, Onno discloses a three-dimensional model encoding device (fig. 1; a spherical 3D model is encoded to 2D video), 
a memory configured to store a program and a processor configured to execute the program and control the three-dimensional model encoding device (p. 3, section 0063-0066) to:
generate a two-dimensional image by projecting a three-dimensional model to at least one two-dimensional plane (p. 4, sections 0080-0081; a spherical 3D model is projected to a 2D plane);  
generate, using the two-dimensional image, a corrected image by correcting one or more pixels forming a hole area which is included in the two-dimensional image, and is within an area to which the three-dimensional image is to be projected and to which the three-dimensional model is not projected (p. 2, section 0041-p. 3, section 0047; p. 8, 
generate encoded data by performing two-dimensional encoding on the corrected image (fig. 1, elements 107 and 108). 

As to claim 2, Onno discloses wherein the hole area is corrected using a first pixel value of a first pixel in a first active area that is an active area to which the three-dimensional model is projected, the first active area being adjacent to the hole area (p. 2, section 0045; p. 9, section 0184; an adjacent block in an active area is used to set pixel values of the hole/seam inactive area).
 
As to claim 3, Onno discloses wherein the hole area is corrected by changing a pixel value of each of the one or more pixels forming the hole area to the first pixel value (p. 2, section 0045; p. 9, section 0184; an adjacent block in an active area is used to set pixel values of the hole/seam inactive area; the inactive area pixel values are set to a constant value equal to the adjacent block pixel value).
 
As to claim 4, Onno discloses wherein, in the two-dimensional image, the hole area is corrected further using a second pixel value of a second pixel in a second active area that is an active area opposite to the first active area, the hole area being interposed between the first active area and the second active area (fig. 10; p. 2, 
 
As to claim 5, Onno discloses wherein using the first pixel value and the second pixel value, the hole area is corrected by changing a pixel value of each of a plurality of pixels spanning the hole area from the first pixel to the second pixel to a pixel value that satisfies a relationship in which the pixel value is changed linearly from the first pixel value to the second pixel value, the relationship being between a position and the pixel value of each of the plurality of pixels (fig. 10; p. 2, section 0046; p. 10, section 0219-section 0224; the hole/seam inactive area 1000 between two active areas F3R and F0 is corrected using a pixel from an assigned active area or other pixel-setting approaches, one of which is linear or bilinear interpolation between two different adjacent pixels along a horizontal and/or vertical line, which in this case would involve pixels from both areas).
 
As to claim 6, Onno discloses wherein the two-dimensional encoding is a process of encoding the corrected image in units of blocks (p. 1, section 0020), and when a boundary between the blocks in the two-dimensional encoding is in the hole area, the hole area is corrected by changing (i) a plurality of first inactive pixels between the first pixel and the boundary to the first pixel value and (ii) a plurality of second inactive pixels between the second pixel and the boundary to the second pixel value (fig. 10; p. 2, section 0046; p. 10, section 0219-section 0224; the hole/seam inactive 
 
As to claim 7, Onno discloses using the first pixel value of the first pixel and the second pixel value of the second pixel, the hole area is corrected by changing a pixel value of each of a plurality of pixels spanning the hole area from the first pixel to the second pixel to a pixel value that satisfies a relationship in which the pixel value is changed using a curve whose pixel value monotonically decreases from a first pixel value to a second pixel value, the relationship being between a position and the pixel value of each of the plurality of pixels (fig. 10; p. 2, section 0046; p. 10, section 0219-section 0224; the hole/seam inactive area 1000 between two active areas F3R and F0 is corrected using a pixel from an assigned active area or other pixel-setting approaches, one of which is linear or bilinear interpolation between two different adjacent pixels along a horizontal and/or vertical line, which in this case would involve pixel positions and values from both areas; a line from the larger value to the smaller value would read on a curve monotonically decreasing from first to second pixel value).
 
As to claim 8, Onno discloses wherein the first pixel is in the first active area and adjacent to the hole area, and the second pixel is in the second active area and adjacent to the hole area (fig. 10; p. 2, section 0046; p. 10, section 0219-section 0224; the hole/seam inactive area 1000 between two active areas F3R and F0 is corrected 
 
As to claims 10 and 12, Onno discloses a three-dimensional model decoding device, comprising: 
a decoder (fig. 2) that: 
obtains encoded data into which a corrected image has been encoded (p. 4, sections 0085-0089; 2D image/video data is encoded and then received at the decoder), the corrected image being (i) a two-dimensional image that is generated by projecting a three-dimensional model to at least one two-dimensional plane (p. 4, sections 0080-0081; a spherical 3D model is projected to a 2D plane during encoding) and has been corrected, and (ii) an image in which one or more pixels in a hole area which is included in the two-dimensional image, and is within an area to which the three-dimensional image is to be projected, and to which the three-dimensional model is not projected have been corrected (p. 2, section 0041-p. 3, section 0047; p. 8, section 0178-p. 9, section 0190; various corrections are discussed, such as extending an active area into a hole/seam inactive area or filtering to create pixels in the hole/seam inactive area during encoding; the inactive hole/seam area is an area where the 3D image is to be projected by extending portions of the active area);  
and outputs the three-dimensional model obtained by decoding the encoded data obtained (fig. 2; p. 4, sections 0090-0092; the 3D spherical model is reconstructed and video based on it is output). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onno in view of Budagavi (U.S. Publication 2018/0268570).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612